Citation Nr: 0904982	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  08-20 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a pharyngocele, claimed as a 
swallowing problem. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION


The Veteran had active service from January 1951 to January 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision of the 
Huntington, West Virginia, regional office (RO) of the 
Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has experienced difficulty with 
swallowing since he underwent surgery at the VA facility in 
Clarksburg, West Virginia on September 25, 2006.  

The Board sought an expert medical opinion in this case from 
the Veterans Health Administration in November 2008.  The 
opinion was received in December 2008.  However, the examiner 
noted that several key documents that were critical to the 
case were not in the record.  These included reports of the 
pre-operative ultrasound and magnetic resonance angiogram 
(MRA).  Furthermore, the examiner noted that there was no 
operative dictation or other record of the conduct of the 
operation.  The examiner provided the requested opinions, but 
only after noting that the accuracy of the opinions was 
reduced by the lack of the noted records. 

The VA has a duty to assist the Veteran in the development of 
his claim.  This particularly includes records in the 
possession of VA, such as treatment records and operative 
reports.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact Clarksburg VA Medical 
Center and any other appropriate record 
repository and request that they 
provide copies of the dictation and 
operative reports from the Veteran's 
September 25, 2006 surgery.  In 
addition, the report of any 
preoperative ultrasound and MRA should 
be obtained.  Finally, any treatment 
records for the Veteran's disability 
dated subsequent to August 2008 should 
be obtained.  Any records obtained 
should be associated with the claims 
folder.  If any records are 
unavailable, this fact should be noted 
in the claims folder, and all actions 
taken to obtain the records should be 
described. 

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



